Title: To Thomas Jefferson from Richard Bruce, 12 December 1791
From: Bruce, Richard
To: Jefferson, Thomas



Sir
Albemarle 12th Decr. 1791

Having repeatedly Experienced favors of this kind from you it Emboldens me still to intrude further on your goodness.—David Owings and David Woods have got some military Claim sent on by the Assembly to Congress to have them settled—And they have wrote to Mr. Madison to lay them seperately before Congress. And as I was in some measure the Instigation of their not being paid as you will see by the papers therefore beg you to be so good as to try to get them settled when they Come to hand and write me word their fate. I am sir your most Obt. servt,

Rich Bruce

